DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant's Amendment and Remarks, filed 30 Nov 2020, in which claim 30 is amended to change the scope and breadth of the claim and claim 33 is canceled. 

This application is the national stage entry of PCT/EP2015/060456, filed 12 May 2015.

Claims 24-32 and 34-43 are pending in the current application.  Claims 24-29 and 37-43, drawn to non-elected inventions, are withdrawn.  Claims 30-32 and 34-36 are examined on the merits herein.

The following are modified grounds of rejection necessitated by Applicant's Amendment, filed 30 Nov 2020, in which claim 30 is amended to change the scope and breadth of the claim and claim 33 is canceled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Amended Claims 30-32 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson et al. (US 2014/0121179, published 1 May 2014, provided by Applicant in IDS mailed 8 Nov 2017) in view of Magnani (US 2009/0176717, 9 Jul 2009, of record) and Paranjpe et al. (Int. J. Mol. Sci., 2014, 15, p5852-5873, of record).
Henderson et al. teaches a compound of formula (I) suitable for a method for treatment of pulmonary fibrosis, such as idiopathic pulmonary fibrosis in a human (abstract; page 3, paragraph 0033). Henderson et al. teaches said compound as bis(3-deoxy-3-(3-fluorophenyl-1H-1,2,3-triazol-1-yl)-β-D-galactopyranosyl)sulfane in free form and having the chemical structure of TD139 (page 2, paragraph 0024; page 13), corresponding to instant formula (I) and as the free form. Henderson et al. teaches the administration administered via the respiratory tract in the form of, for example, an aerosol or an air-suspended fine powder (page 6, paragraph 0114). Henderson et al. teaches the use of a pulmonary delivery device that provides a specific dose accurately and repeatedly, ensures that the drug is delivered to the bronchiolar space or preferably to the bronchiolar and the alveolar space of the lung, and the device should generate aerosols or dry powder of an adequately small size to ensure this delivery (page 6, paragraph 0118). Henderson et al. teaches metered dose inhalers are known in the art, such as an embodiment wherein a patient will inhale the entire dose in a single breath (page 7, paragraph 0123-0126), or a monodose dry powder inhaler. Henderson et al. 
Henderson et al. does not specifically disclose administering said compound once a day wherein the wherein the once daily amount is from 0.15 mg to 50 mg, and wherein the compound of formula (I) is formulated as a dry powder present in a suitable particle size selected from a mean mass aerodynamic diameter (MMAD) between 0.1 and 20 μm (instant claim 30). Henderson et al. does not specifically disclose the once daily amount is from 3 mg to 20 mg (instant claim 36). 
Magnani teaches therapy of medical conditions involving infection with Pseudomonas bacteria such as Pseudomonas aeruginosa in the lungs of patients with cystic fibrosis (abstract). Magnani teaches a generic formula (I) and the embodiment wherein the therapeutic agent is a dithiogalactoside (page 1, paragraph 0008; page 2, paragraph 0014). Magnani teaches the compounds may be formulated for administration including for example by aerosol administration (page 5, paragraph 0050). Magnani teaches a compound may be administered in a composition of the present invention at a dosage ranging from 0.001 to 1000 mg/kg body weight (more typically 0.01 to 1000 mg/kg), on a regimen of single or multiple daily doses. Appropriate dosages may generally be determined using experimental models and/or 
Paranjpe et al. teaches the pulmonary route, owing to a noninvasive method of drug administration, for both local and systemic delivery of an active pharmaceutical ingredient (API) forms an ideal environment for APIs acting on pulmonary diseases and disorders (page 5852, abstract). Paranjpe et al. teaches the deposition of particles in the different regions of the lungs depends on the particle size of the formulation. Based on the particle size, three different mechanisms of drug deposition are defined, namely impaction, sedimentation and diffusion. Particles with sufficient mass and sizes between one to 5 μm are deposited in the smaller airways and bronchioles, where they are deposited slowly, provided a sufficiently long time span. Apart from the mechanisms, parameters, such as the particle size of the aerosol, particle morphology and geometry, along with surface properties, play an important role in deposition phenomena. (paragraph spanning pages 5854-5855). Paranjpe et al. teaches a known correlation of particle size and the area of drug deposition, ranging from particle sizes of 0.5-1 μm to 5-10 μm (page 5855, table 1). Paranjpe et al. teaches this particle size in the context of what area the drug is deposited is also described in terms of mean mass aerodynamic diameter (MMAD) values (page 5857, paragraph 1). 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Henderson et al. in view of Magnani and Paranjpe et al. in order to select the optimal dosage, administration regimen, and particle size formulation through routine experimentation. One of ordinary skill in the art would have been motivated to combine Henderson et al. in view of Magnani and Paranjpe et al. with 
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 30 Nov 2020, have been fully considered and not found to be persuasive.
a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212." In the instant case, Applicant notes the method of Magnani addresses a different problem, however the reference is in the same field of endeavor, that of therapeutic treatment and particularly encompassing therapeutic treatment by aerosol administration of a dithiogalactoside compound. As Henderson et al. does not define explicit limits for the dosage administered such that it excludes the instantly claimed range but rather teaches that determining an appropriate dosage may be achieved using routine experimentation, the combined teachings of the prior art suggests it would have been obvious to vary the dosage as taught by Henderson et al., and one of ordinary skill in the art would look to the analogous prior art such as Magnani to determine what dosages are safe for administration from which an appropriate dosage may be selected through routine experimentation.
	Applicant notes that the embodiments of Paranjpe et al. are drawn to colloidal drug delivery systems whereas the instantly claimed method recites administration by a 
	With regard to Applicant's remarks regarding the motivation to combine the references, as detailed in the rejection of record Henderson et al. teaches the dosages will vary and that determining an appropriate dosage may be achieved using routine experimentation, and Henderson et al. teaches the drug is delivered to the bronchiolar space or preferably to the bronchiolar and the alveolar space of the lung, and the device should generate aerosols or dry powder of an adequately small size to ensure this 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Amended Claims 30-32 and 34-36 are directed to an invention not patentably distinct from claims 4-5 of commonly assigned U.S. Patent No. 9243021 (reference patent) in view of Henderson et al. (US 2014/0121179, published 1 May 2014, provided by Applicant in IDS mailed 8 Nov 2017), Magnani (US 2009/0176717, 9 Jul 2009, of record), and Paranjpe et al. (Int. J. Mol. Sci., 2014, 15, p5852-5873, of record). 
The application issued as U.S. Patent No. 9243021 is published as Henderson et al. (US 2014/0121179). 
Specifically, Claims 4-5 of the reference patent are drawn to a method for treatment of pulmonary fibrosis comprising administering to a mammal in need thereof an amount of the compound of formula (I) effective to treat said pulmonary fibrosis. Claim 5 recites said compound is administered by the pulmonary route. Henderson et 
Claims 4-5 of the reference patent do not specifically disclose administering said compound once a day wherein the wherein the once daily amount is from 0.15 mg to 50 mg, and wherein the compound of formula (I) is formulated as a dry powder present in a suitable particle size selected from a mean mass aerodynamic diameter (MMAD) between 0.1 and 20 μm (instant claim 30). Claims 4-5 of the reference patent do not specifically disclose the once daily amount is from 3 mg to 20 mg (instant claim 36). 
Magnani teaches as above.
Paranjpe et al. teaches as above.
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Claims 4-5 of the reference patent in view of Henderson et al., Magnani, and Paranjpe et al.  in order to select the optimal dosage, administration regimen, and particle size formulation through routine experimentation. One of ordinary skill in the art would have been motivated to combine Claims 4-5 of the reference patent in view of Henderson et al., Magnani, and Paranjpe et al.  with a reasonable expectation of success for the same reasoning as detailed above regarding Henderson et al. in view of Magnani and Paranjpe et al.  
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned U.S. Patent No. 9243021, discussed above, would be prior art to the noted claims under 35 U.S.C. 35 U.S.C. 102(a)(1). 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 30 Nov 2020, have been fully considered and not found to be persuasive.
Applicant's remarks regarding the combined teachings of Henderson et al., Magnani, and Paranjpe et al. are addressed as above.
As no terminal disclaimer is of record, it is proper to maintain this rejection.

Amended Claims 30-32 and 34-36 are directed to an invention not patentably distinct from claims 15-16 of commonly assigned U.S. Patent No. 9580456 (reference patent) in view of Henderson et al. (US 2014/0121179, published 1 May 2014, provided by Applicant in IDS mailed 8 Nov 2017), Magnani (US 2009/0176717, 9 Jul 2009, of record), and Paranjpe et al. (Int. J. Mol. Sci., 2014, 15, p5852-5873, of record). 
The application issued as U.S. Patent No. 9580456 is a continuation application of the application published as Henderson et al. (US 2014/0121179). 
Specifically, Claims 15-16 of the reference patent are drawn to a method for treatment of pulmonary fibrosis comprising administering to a mammal in need thereof an amount of the compound of formula (I) effective to treat said pulmonary fibrosis. Claim 15 recites said pulmonary fibrosis is idiopathic pulmonary fibrosis. Henderson et al. as prior art teaches as above and further defines embodiments falling within the scope of the method as claimed. 
Claims 15-16 of the reference patent do not specifically disclose administering said compound once a day wherein the wherein the once daily amount is from 0.15 mg to 50 mg, and wherein the compound of formula (I) is formulated as a dry powder 
Magnani teaches as above.
Paranjpe et al. teaches as above.
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Claims 15-16 of the reference patent in view of Henderson et al. and Magnani in order to select the optimal dosage and administration regimen through routine experimentation. One of ordinary skill in the art would have been motivated to combine Claims 15-16 of the reference patent in view of Henderson et al. and Magnani with a reasonable expectation of success for the same reasoning as detailed above regarding Henderson et al. and Magnani.
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned U.S. Patent No. 9580456, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. However, note that Henderson et al. (US 2014/0121179, published 1 May 2014), published more than 1 year before the effective filing date of the instant application, qualifies as prior art under 35 U.S.C. 102(a)(1). 

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.
Response to Applicant’s Remarks:
Applicant’s Remarks, filed 30 Nov 2020, have been fully considered and not found to be persuasive.
Applicant's remarks regarding the combined teachings of Henderson et al., Magnani, and Paranjpe et al. are addressed as above.


Amended Claims 30-32 and 34-36 are directed to an invention not patentably distinct from claims 4-5 of commonly assigned U.S. Patent No. 9688713 (reference patent) in view of Henderson et al. (US 2014/0121179, published 1 May 2014, provided by Applicant in IDS mailed 8 Nov 2017), Magnani (US 2009/0176717, 9 Jul 2009, of record), and Paranjpe et al. (Int. J. Mol. Sci., 2014, 15, p5852-5873, of record). 
The application issued as U.S. Patent No. 9688713 is a continuation application of the application published as Henderson et al. (US 2014/0121179). 
Specifically, Claims 4-5 of the reference patent are drawn to a method for treatment of pulmonary fibrosis comprising administering to a mammal in need thereof an amount of the compound of formula (I) in amorphous form effective to treat said pulmonary fibrosis. Claim 5 recites wherein said compound is administered by the pulmonary route. Henderson et al. as prior art teaches as above and further defines embodiments falling within the scope of the method as claimed. 
Claims 4-5 of the reference patent do not specifically disclose administering said compound once a day wherein the wherein the once daily amount is from 0.15 mg to 50 mg, and wherein the compound of formula (I) is formulated as a dry powder present in a suitable particle size selected from a mean mass aerodynamic diameter (MMAD) between 0.1 and 20 μm (instant claim 30). Claims 4-5 of the reference patent do not specifically disclose the once daily amount is from 3 mg to 20 mg (instant claim 36). 
Magnani teaches as above.
Paranjpe et al. teaches as above.

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned U.S. Patent No. 9688713, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. However, note that Henderson et al. (US 2014/0121179, published 1 May 2014), published more than 1 year before the effective filing date of the instant application, qualifies as prior art under 35 U.S.C. 102(a)(1). 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent 
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 30 Nov 2020, have been fully considered and not found to be persuasive.
Applicant's remarks regarding the combined teachings of Henderson et al., Magnani, and Paranjpe et al. are addressed as above.
As no terminal disclaimer is of record, it is proper to maintain this rejection.

Conclusion
No claim is found to be allowable.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN S LAU/Primary Examiner, Art Unit 1623